DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2020 has been entered.
 

Response to Amendment

In the response received 10 July 2020, the applicant amended independent Claims 21, 32, and 40 to remove all usage of the “and/or” language that was previously objected to by the examiner as rendering the claims vague and indefinite in the Non-Final Rejection mailed 13 April 2020.  In this regard, the applicant amended independent Claims 21, 32, and 40 to recite claim limitations in the alternative using the phrases “at least one of” and “or,” and subsequently referencing these alternative claim limitations using the word “when.”  The examiner respectfully points out that while independent Claims 21, 32, and 40 are definite, the usage of alternative limitations in the claims may render some features of the claimed invention as carrying no patentable weight.
Specifically, with respect to independent Claim 21, the claimed invention requires “determining at least one of:  at least one plane within the at least one image edge, or at least one polygon within the at least one image edge…” in the alternative.  As claimed, independent Claim 21 does not require the determining of both “at least one plane within the at least one image edge” and “at least one polygon within the at least one image edge.”  Thus, as subsequently recited in independent Claim 21, any claimed features that require either of the limitations “when the at least one plane is determined…” and “when the at least one polygon is determined…” may carry no patentable weight with respect to independent Claim 21.  As an example, a prior art reference that discloses determining “at least one plane within the at least one image” would satisfy the requirements of the invention as claimed in independent Claim 21, as Claim 21 that require one of “when the at least one plane is determined…” or “when the at least one polygon is determined…” may carry no patentable weight.  
The examiner respectfully suggests that the applicant consider amending independent Claim 21 to recite “determining at least one of:  at least one plane within the at least one image edge, and at least one polygon within the at least one image edge” such that Claim 21, and the claims that depend from Claim 21, are clearly stated to require all of the features recited in the claims.
The same conditions are held for independent Claims 32 and 40, along with any claims that depend from independent Claims 32 and 40.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 27-29, 32, 35, 37, 39-40, 45, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (hereinafter “Ueno” US 2012 / 0206390) in view of Levesque et al. (hereinafter “Levesque” US 9,196,134) and further in view of Doy et al. (hereinafter “Doy” US 2010 / 0141408).

As pertaining to Claim 21, Ueno discloses (see Fig. 1 and Fig. 5) a method comprising (see Page 2 through Page 3, Para. [0034]-[0037], [0039], [0041]-[0043], and [0045])
determining at least one image parameter (i.e., an image characteristic such as a shape, a pattern, or a color) with respect to at least one image (i.e., an arbitrary captured image) displayed on at least one display (see (102) in Fig. 1);
determining at least one image edge (i.e., performing processing such as edge extraction) based on at least one image parameter (i.e., image characteristic such as a shape, a pattern, or a color);
determining at least one of:
at least one plane (i.e., an arbitrary shape having a flat surface) within the at least one image edge (see Fig. 6, for example), or 
at least one polygon (i.e., an arbitrary shape) within the at least one image edge (see Fig. 6, for example);
when the at least one plane (i.e., an arbitrary shape having a flat surface) is determined, generating at least one plane parameter value (i.e., a regional, size, or spatial parameter for the arbitrary shape having a flat surface) associated with the at least one plane (again, see Fig. 6, for example);

	determining at least one touch parameter (i.e., touch location parameter having a touch force or pressure parameter) when at least one touch input is detected (see (103) in Fig. 1) with respect to the at least one display (102) configured to display the at least one image (i.e., the arbitrary captured image); and
generating at least one tactile signal (see (104) in Fig. 1) at a location of the at least one detected touch input (see (103)), when the at least one detected touch input (see (103) in Fig. 1) at least partially interferes (i.e., coincides) with the at least one image (i.e., the arbitrary captured image), wherein the at least one tactile signal (see (104) in Fig. 1) comprises a predetermined signal selected (again, see (104) in Fig. 1) based on at least one of:
the location of the at least one detected touch input (again, see (103) in Fig. 1), or
when the at least one polygon (i.e., an arbitrary shape) is determined, the at least one determined polygon (i.e., arbitrary shape; again, see Fig. 6, for example), 
wherein the selected predetermined signal is modified for generation at the location (i.e., the location of the at least one detected touch input; see (103)) based on the at least one touch parameter (i.e., touch location parameter having a touch force or pressure parameter) and at least one of:

when the at least one polygon parameter value (i.e., a regional, size, or spatial parameter for the arbitrary shape) is generated, the at least one polygon parameter value (i.e., a regional, size, or spatial parameter for the arbitrary shape; see Page 4, Para. [0050] and [0053]; and see Page 2, Para. [0038] with Page 5, Para. [0064]), and
where the at least one tactile signal (see (104) in Fig. 1) is configured to generate a tactile effect (i.e., a tactile sensation), comprising haptic feedback (i.e., a touch feedback) from the at least one display (again, see (102) in Fig. 1), wherein the at least one display (102) comprises a tactile display component (i.e., a tactile display implementing a piezoelectric element) actuated with at least one actuator (see Page 2, Para. [0037] and [0041]; and see Page 4, Para. [0050]), wherein the tactile effect (i.e., tactile sensation) is localized at a sub-region (i.e., a specific image area) of the at least one display (again, see (102) in Fig. 1) proximate the location where the at least one detected touch input (see (103) in Fig. 1) at least partially interferes with the at least one image (i.e., the arbitrary captured image; again, see Page 2 through Page 3, Para. [0036]-[0037], [0041]-[0042], and [0045]; and Page 4, Para. [0050] and [0053]).

While Ueno discloses the determination of at least one image edge based on at least one image parameter by means of edge extraction (see Page 3, Para. [0045]), 
However, in the same field of endeavor, Levesque discloses (see Fig. 1A, Fig. 3B, and Fig. 7B, for example) a method and associated apparatus (see Col. 1, Ln. 28-33) for displaying an image and generating at least one localized tactile signal (i.e., at least one haptic effect signal) based on at least one touch input detected with respect to the image displayed on at least one display (see (110) in Fig. 1A, for example; see Col. 3, Ln. 10-26), wherein the method and associated apparatus (see Col. 3, Ln. 27-41 and Ln. 45-49 with Col. 4, Ln. 4-11 and Ln. 15-19) are configured for determining at least one image parameter (i.e., an image surface characteristic such as a shape, a texture, a friction, and/or an edge; see Col. 4, Ln. 59-67 through Col. 5, Ln. 1-2 and Col. 6, Ln. 11-30), determining at least one image edge (i.e., an image edge separating portions of the image) based on the at least one image parameter (i.e., an image surface characteristic such as a shape, a texture, a friction, and/or an edge; see Fig. 3B and Fig. 7B, for example), determining at least one plane parameter value (i.e., a regional, size, or spatial parameter of the image) within the at least one image edge (i.e., the image edge separating portions of the image; again, see Fig. 3B and Fig. 7B), and generating at least one edge parameter value (i.e., an image edge location and haptic feedback value) associated with the at least one image edge (i.e., an image edge separating portions of the image), wherein a tactile effect (i.e., a haptic feedback) is 
It is a goal of Levesque to provide a means of conveying a variety of feature details to a user through haptic effects when the user interacts with a displayed image (see Col. 1, Ln. 22-24) in order to improve the user’s interfacing experience by incorporating the sense of touch into the displayed images and allowing the user to feel the features of a displayed image based on a variety of touch input parameters (see Col. 3, Ln. 12-23).  This provides the obvious benefit of user-immersion into a displayed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueno with the teachings of Levesque in order to improve the interfacing experience disclosed by Ueno by incorporating the variety of haptic effects suggested by Levesque into the displayed images and allowing the user to feel the features of a displayed image based on a variety of touch input parameters.

Still, neither Ueno nor Levesque explicitly discloses that the at least one display comprises a tactile audio display component actuated with at least one actuator such that the tactile effect comprises both haptic feedback from the at least one display and audio from the at least one display.
However, in the same field of endeavor, Doy discloses (see Fig. 1 and Fig. 4, for example) a method and associated apparatus (i.e., a touchscreen display apparatus; see Fig. 1) for displaying an image and generating at least one localized tactile signal at a location of a detected touch input associated with a displayed image (see Page 6, Para. [0050]), wherein at least one display, comprising a tactile audio display component (i.e., a touchscreen display component capable of producing both tactile/haptic feedback and audio feedback), is actuated with at least one actuator (see (16) in Fig. 1, for example) such that an output tactile effect comprises both haptic feedback from the at least one display (i.e., the touchscreen display) and audio from the at least one display (i.e., the touchscreen display; see (30), (40), and (50) in Fig. 4; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueno and Levesque with the teachings of Doy, such that the at least one display is a tactile audio display, as suggested by Doy to provide both haptic feedback and audio from the at least one display, in order to provide a user with a wide variety of feedback and interactive features associated with touchscreen display input.

As pertaining to Claim 22, Doy discloses (see Fig. 1 and Fig. 4, for example) that generating the at least one tactile signal (see Fig. 4) comprises using the at least one display (i.e., the touchscreen display; again, see Page 6, Para. [0050] in combination with Page 3 through Page 4, Para. [0024]-[0025], [0029], and [0033]-[0036]). 

As pertaining to Claim 23, Ueno discloses (see Fig. 1 and Fig. 5) that determining the at least one touch parameter (i.e., touch location parameter) further comprises determining at least one of:  at least one touch force; or at least one touch pressure (see Page 2, Para. [0038] in combination with Page 2 through Page 3, Para. [0034]-[0036], and [0042]; also see Page 4, Para. [0050] and [0053]).


As pertaining to Claim 24, Ueno discloses (see Fig. 1 and Fig. 5) that determining at least one image parameter (i.e., image characteristic) comprises determining at least one of:  an image luma value; an image chroma value; an image depth; an image plane; an image polygon; an image line; or an image edge (again, see Page 3, Para. [0043] and [0045]; also see Page 4, Para. [0050] and [0053] of Ueno; also see Col. 8, Ln. 17-34 of Levesque).

As pertaining to Claim 27, Ueno discloses (see Fig. 1 and Fig. 5) that modification of the selected predetermined signal (see (104)) comprises at least one of:
modifying an amplitude of the selected predetermined signal;
modifying a frequency of the selected predetermined signal; or
modifying a pitch of the selected predetermined signal (again, see Page 2 through Page 3, Para. [0036]-[0037], [0041], [0042]-[0043], and [0045]; also see Page 4, Para. [0050], [0051], and [0053] of Ueno; also see Col. 5, Ln. 31-40 and Col. 7, Ln. 8-11 with Col. 8, Ln. 17-34 of Levesque).

As pertaining to Claim 28, Ueno discloses (see Fig. 1 and Fig. 5) that determining the at least one image parameter (i.e., image characteristic) comprises determining at least one region (i.e., area) within the at least one image (see Fig. 6, for example) and associating a region value (i.e., a spatial value or a tactile value associated with a spatial value; see Page 2 through Page 3, Para. [0039], [0041], [0042]-[0043], and [0045]; also see Page 4, Para. [0050], [0051], and [0053] of Ueno; also see Col. 5, Ln. 31-40 and Col. 7, Ln. 8-11 with Col. 8, Ln. 17-34 of Levesque).

As pertaining to Claim 29, Ueno discloses (see Fig. 1 and Fig. 5) that determining the at least one touch parameter (i.e., touch location parameter) with respect to the at least one display (102) comprises:
determining a touch location within the at least one region (i.e., area); and wherein the at least one tactile signal (see (104)) is configured based on the region value (i.e., the spatial value or a tactile value associated with a spatial value; again, see Page 2 through Page 3, Para. [0034]-[0037], [0039], [0041], [0042]-[0043], and [0045]; also see Page 4, Para. [0050], [0051], and [0053] of Ueno; also see Col. 5, Ln. 31-40 and Col. 7, Ln. 8-11 with Col. 8, Ln. 17-34 of Levesque).

As pertaining to Claim 32, Ueno discloses (see Fig. 1 and Fig. 5) an apparatus (see (10) in Fig. 1) comprising at least one processor (109) and at least one non-transitory memory (108, 109) including computer program code for one or more programs, the at least one non-transitory memory (108, 109) and the computer program code configured to, with the at least one processor (109), cause the apparatus 
determine at least one image parameter (i.e., an image characteristic such as a shape, a pattern, or a color) with respect to at least one image (i.e., an arbitrary captured image) displayed on at least one display (see (102) in Fig. 1);
determine at least one image edge (i.e., performing processing such as edge extraction) based on at least one image parameter (i.e., image characteristic such as a shape, a pattern, or a color);
determining at least one of:
at least one plane (i.e., an arbitrary shape having a flat surface) within the at least one image edge (see Fig. 6, for example), or 
at least one polygon (i.e., an arbitrary shape) within the at least one image edge (see Fig. 6, for example);
when the at least one plane (i.e., an arbitrary shape having a flat surface) is determined, generating at least one plane parameter value (i.e., a regional, size, or spatial parameter for the arbitrary shape having a flat surface) associated with the at least one plane (again, see Fig. 6, for example);
when the at least one polygon (i.e., an arbitrary shape) is determined, generating at least one polygon parameter value (i.e., a regional, size, or spatial parameter for the arbitrary shape) associated with the at least one polygon (i.e., arbitrary shape; again, see Fig. 6, for example);
	determine at least one touch parameter (i.e., touch location parameter having a touch force or pressure parameter) when at least one touch input is detected (see (103) 
generate at least one tactile signal (see (104) in Fig. 1) at a location of the at least one detected touch input (see (103)), when the at least one detected touch input (see (103) in Fig. 1) at least partially interferes (i.e., coincides) with the at least one image (i.e., the arbitrary captured image), wherein the at least one tactile signal (see (104) in Fig. 1) comprises a predetermined signal selected (again, see (104) in Fig. 1) based on at least one of:
the location of the at least one detected touch input (again, see (103) in Fig. 1), or
when the at least one polygon (i.e., an arbitrary shape) is determined, the at least one determined polygon (i.e., arbitrary shape; again, see Fig. 6, for example), 
wherein the selected predetermined signal is modified for generation at the location (i.e., the location of the at least one detected touch input; see (103)) based on the at least one touch parameter (i.e., touch location parameter having a touch force or pressure parameter) and at least one of:
when the at least one plane parameter value (i.e., a regional, size, or spatial parameter for the arbitrary shape having a flat surface) is generated, the at least one plane parameter value (i.e., a regional, size, or spatial parameter for the arbitrary shape having a flat surface), or
when the at least one polygon parameter value (i.e., a regional, size, or spatial parameter for the arbitrary shape) is generated, the at least one polygon 
where the at least one tactile signal (see (104) in Fig. 1) is configured to generate a tactile effect (i.e., a tactile sensation), comprising haptic feedback (i.e., a touch feedback) from the at least one display (again, see (102) in Fig. 1), wherein the at least one display (102) comprises a tactile display component (i.e., a tactile display implementing a piezoelectric element) actuated with at least one actuator (see Page 2, Para. [0037] and [0041]; and see Page 4, Para. [0050]), wherein the tactile effect (i.e., tactile sensation) is localized at a sub-region (i.e., a specific image area) of the at least one display (again, see (102) in Fig. 1) proximate the location where the at least one detected touch input (see (103) in Fig. 1) at least partially interferes with the at least one image (i.e., the arbitrary captured image; again, see Page 2 through Page 3, Para. [0036]-[0037], [0041]-[0042], and [0045]; and Page 4, Para. [0050] and [0053]).

While Ueno discloses the determination of at least one image edge based on at least one image parameter by means of edge extraction (see Page 3, Para. [0045]), Ueno does not explicitly disclose generating at least one edge parameter value associated with the at least one image edge, wherein a tactile effect is associated with the at least one edge parameter value, such that the at least one tactile signal is generated at a location of a detected touch input based on the at least one touch parameter and the at least one edge parameter value.

It is a goal of Levesque to provide a means of conveying a variety of feature details to a user through haptic effects when the user interacts with a displayed image (see Col. 1, Ln. 22-24) in order to improve the user’s interfacing experience by incorporating the sense of touch into the displayed images and allowing the user to feel the features of a displayed image based on a variety of touch input parameters (see Col. 3, Ln. 12-23).  This provides the obvious benefit of user-immersion into a displayed image and interface, which is a goal of the teachings of Ueno (see Page 1, Para. [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueno with the teachings of Levesque in order to improve the interfacing experience disclosed by Ueno by incorporating the variety of haptic effects suggested by Levesque into the displayed 

Still, neither Ueno nor Levesque explicitly discloses that the at least one display comprises a tactile audio display component actuated with at least one actuator such that the tactile effect comprises both haptic feedback from the at least one display and audio from the at least one display.
However, in the same field of endeavor, Doy discloses (see Fig. 1 and Fig. 4, for example) a method and associated apparatus (i.e., a touchscreen display apparatus; see Fig. 1) for displaying an image and generating at least one localized tactile signal at a location of a detected touch input associated with a displayed image (see Page 6, Para. [0050]), wherein at least one display, comprising a tactile audio display component (i.e., a touchscreen display component capable of producing both tactile/haptic feedback and audio feedback), is actuated with at least one actuator (see (16) in Fig. 1, for example) such that an output tactile effect comprises both haptic feedback from the at least one display (i.e., the touchscreen display) and audio from the at least one display (i.e., the touchscreen display; see (30), (40), and (50) in Fig. 4; and see Page 3 through Page 4, Para. [0024]-[0025], [0029], and [0033]-[0036]).  It is a goal of Doy to provide an improved means of providing tactile feedback to a user that integrates both haptic feedback and audio feedback into a tactile audio display and touchscreen to thereby provide a user with a wide variety of feedback and interactive features associated with touchscreen display input (see Page 1, Para. [0001]-[0002] and Page 2, Para. [0024]-[0025]).


As pertaining to Claim 35, Ueno discloses (see Fig. 1 and Fig. 5) that the determined at least one image parameter (i.e., image characteristic) causes the apparatus (10) to determine at least one of:
the at least one image edge (i.e., performing processing such as edge extraction);
when the at least one plane (i.e., an arbitrary shape having a flat surface) is determined, the at least one plane (i.e., an arbitrary shape having a flat surface) within the at least one image edge (see Fig. 6, for example);
when the at least one polygon (i.e., an arbitrary shape) is determined, the at least one polygon (i.e., an arbitrary shape) within the at least one image edge (see Fig. 6, for example);
when the at least one plane (i.e., an arbitrary shape having a flat surface) is determined, the at least one plane parameter value (i.e., a regional, size, or spatial parameter) associated with the at least one plane (i.e., an arbitrary shape having a flat surface);

when the at least one plane (i.e., an arbitrary shape having a flat surface) is determined, at least one depth parameter value (i.e., a spatial parameter or a 3D parameter) within the at least one plane; or
when the at least one polygon (i.e., an arbitrary shape) is determined, at least one depth parameter value within the at least one polygon (again, see Fig. 6; in addition, see Page 3, Para. [0043] and [0045]; also see Page 4, Para. [0050], [0051], and [0053] of Ueno; also see Col. 5, Ln. 31-40 and Col. 7, Ln. 8-11 with Col. 8, Ln. 17-34 of Levesque).

As pertaining to Claim 37, Ueno discloses (see Fig. 1 and Fig. 5) that the at least one detected touch input (i.e., touch location input) further causes the apparatus (10) to determine at least one of:
number of touch inputs;
location of touch inputs;
size of touch inputs;
shape of touch inputs; or 
a position of the at least one detected touch input relative to other touch inputs (again, see Page 2 through Page 3, Para. [0034]-[0036], and [0042]; also see Page 4, Para. [0050] and [0053] of Ueno; also see Col. 5, Ln. 31-40 and Col. 7, Ln. 8-11 with Col. 8, Ln. 17-34 of Levesque).

As pertaining to Claim 39, Ueno discloses (see Fig. 1 and Fig. 5) that the location of the at least one detected touch input further causes the apparatus (10) to determine a context information (i.e., a touch input location relative to an image) of the location of the at least one detected touch input so as to generate the at least one tactile signal (see (104) in Fig. 1) depending on the context information (i.e., touch input location relative to the image; again, see Page 2 through Page 3, Para. [0036]-[0037], [0041], [0042]-[0043], and [0045]; also see Page 4, Para. [0050], [0051], and [0053] of Ueno; also see Col. 5, Ln. 31-40 and Col. 7, Ln. 8-11 with Col. 8, Ln. 17-34 of Levesque).

As pertaining to Claim 40, Ueno discloses (see Fig. 1 and Fig. 5) an apparatus (see (10) in Fig. 1) comprising (see Page 2 through Page 3, Para. [0034]-[0037], [0039], [0041], [0042]-[0043], and [0045]):
an image processor (106, 108, 109) configured to determine at least one image parameter (i.e., an image characteristic such as a shape, a pattern, or a color) with respect to at least one image (i.e., an arbitrary captured image) displayed on at least one display (see (102) in Fig. 1), determine at least one image edge (i.e., performing processing such as edge extraction) based on at least one image parameter (i.e., image characteristic such as a shape, a pattern, or a color), determine at least one of:
at least one plane (i.e., an arbitrary shape having a flat surface) within the at least one image edge (see Fig. 6, for example), or 

when the at least one plane (i.e., an arbitrary shape having a flat surface) is determined, generate at least one plane parameter value (i.e., a regional, size, or spatial parameter for the arbitrary shape having a flat surface) associated with the at least one plane (again, see Fig. 6, for example), and when the at least one polygon (i.e., an arbitrary shape) is determined, generate at least one polygon parameter value (i.e., a regional, size, or spatial parameter for the arbitrary shape) associated with the at least one polygon (i.e., arbitrary shape; again, see Fig. 6, for example);
	a touch controller (102, 103, 104, 109) configured to determine at least one touch parameter (i.e., touch location parameter having a touch force or pressure parameter) when at least one touch input is detected (see (103) in Fig. 1) with respect to the at least one display (102) configured to display the at least one image (i.e., the arbitrary captured image); and
a tactile effect generator (109, 104) configured to generate at least one tactile signal (see (104) in Fig. 1) at a location of the at least one detected touch input (see (103)), when the at least one detected touch input (see (103) in Fig. 1) at least partially interferes (i.e., coincides) with the at least one image (i.e., the arbitrary captured image), wherein the at least one tactile signal (see (104) in Fig. 1) comprises a predetermined signal selected (again, see (104) in Fig. 1) based on at least one of:
the location of the at least one detected touch input (again, see (103) in Fig. 1), or

wherein the selected predetermined signal is modified for generation at the location (i.e., the location of the at least one detected touch input; see (103)) based on the at least one touch parameter (i.e., touch location parameter having a touch force or pressure parameter) and at least one of:
when the at least one plane parameter value (i.e., a regional, size, or spatial parameter for the arbitrary shape having a flat surface) is generated, the at least one plane parameter value (i.e., a regional, size, or spatial parameter for the arbitrary shape having a flat surface), or
when the at least one polygon parameter value (i.e., a regional, size, or spatial parameter for the arbitrary shape) is generated, the at least one polygon parameter value (i.e., a regional, size, or spatial parameter for the arbitrary shape; see Page 4, Para. [0050] and [0053]; and see Page 2, Para. [0038] with Page 5, Para. [0064]), and
where the at least one tactile signal (see (104) in Fig. 1) is configured to generate a tactile effect (i.e., a tactile sensation), comprising haptic feedback (i.e., a touch feedback) from the at least one display (again, see (102) in Fig. 1), wherein the at least one display (102) comprises a tactile display component (i.e., a tactile display implementing a piezoelectric element) actuated with at least one actuator (see Page 2, Para. [0037] and [0041]; and see Page 4, Para. [0050]), wherein the tactile effect (i.e., tactile sensation) is localized at a sub-region (i.e., a specific image area) of the at least 

While Ueno discloses the determination of at least one image edge based on at least one image parameter by means of edge extraction (see Page 3, Para. [0045]), Ueno does not explicitly disclose generating at least one edge parameter value associated with the at least one image edge, wherein a tactile effect is associated with the at least one edge parameter value, such that the at least one tactile signal is generated at a location of a detected touch input based on the at least one touch parameter and the at least one edge parameter value.
However, in the same field of endeavor, Levesque discloses (see Fig. 1A, Fig. 3B, and Fig. 7B, for example) a method and associated apparatus (see Col. 1, Ln. 28-33) for displaying an image and generating at least one localized tactile signal (i.e., at least one haptic effect signal) based on at least one touch input detected with respect to the image displayed on at least one display (see (110) in Fig. 1A, for example; see Col. 3, Ln. 10-26), wherein the method and associated apparatus (see Col. 3, Ln. 27-41 and Ln. 45-49 with Col. 4, Ln. 4-11 and Ln. 15-19) are configured for determining at least one image parameter (i.e., an image surface characteristic such as a shape, a texture, a friction, and/or an edge; see Col. 4, Ln. 59-67 through Col. 5, Ln. 1-2 and Col. 6, Ln. 11-30), determining at least one image edge (i.e., an image edge separating portions of the image) based on the at least one image parameter (i.e., an 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueno with the teachings of Levesque in order to improve the interfacing experience disclosed by Ueno by incorporating the variety of haptic effects suggested by Levesque into the displayed images and allowing the user to feel the features of a displayed image based on a variety of touch input parameters.

Still, neither Ueno nor Levesque explicitly discloses that the at least one display comprises a tactile audio display component actuated with at least one actuator such that the tactile effect comprises both haptic feedback from the at least one display and audio from the at least one display.
However, in the same field of endeavor, Doy discloses (see Fig. 1 and Fig. 4, for example) a method and associated apparatus (i.e., a touchscreen display apparatus; see Fig. 1) for displaying an image and generating at least one localized tactile signal at a location of a detected touch input associated with a displayed image (see Page 6, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueno and Levesque with the teachings of Doy, such that the at least one display is a tactile audio display, as suggested by Doy to provide both haptic feedback and audio from the at least one display, in order to provide a user with a wide variety of feedback and interactive features associated with touchscreen display input.

As pertaining to Claim 45, Ueno discloses (see Fig. 1 and Fig. 5) determining the at least one touch parameter (i.e., touch location parameter having a touch force or pressure parameter) based on at least one bias (i.e., a pressure or force bias associated with the touch parameter and the image parameter) associated with the at 
when the at least one polygon (i.e., an arbitrary shape) is determined, a pressure bias dependent on at least one material characteristic of the at least one polygon in the at least one image;
a depth bias dependent on at least one depth map associated with the at least one image; 
a force bias (i.e., a pressure bias) dependent on a force parameter (i.e., a pressure load) provided with a touch controller (see (102, 103, 104, 109)); or
a distance bias dependent on the at least one depth map associated with the at least one image (see Page 4, Para. [0050] and [0053]; and see Page 2, Para. [0038] with Page 5, Para. [0064]).

As pertaining to Claim 48, Ueno discloses (see Fig. 1 and Fig. 5) that the at least one image (i.e., an arbitrary captured image) comprises an augmented image (i.e., any arbitrary image; again, see Page 2, Para. [0036] and [0039]; and Page 3, Para. [0042]-[0043]).

As pertaining to Claim 50, Levesque discloses (see Fig. 1A, Fig. 3B, and Fig. 7B, for example) that the determining of the at least one image edge (i.e., an image edge separating portions of the image) is based, at least partially, on determining at least one .  


Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Levesque in view of Doy and further in view of Lewbel (US 9,760,241).

As pertaining to Claim 46, Doy discloses (see Fig. 1 and Fig. 4, for example) that the audio further comprises at least one audible audio signal that is configured to be output (again, see Page 3 through Page 4, Para. [0024]-[0025], [0029], and [0033]-[0036]).
None of Ueno, Levesque, and Doy explicitly discloses that the at least one audible audio signal is configured to be output as a loop for a duration of detection of the at least one touch parameter.
However, in the same field of endeavor, Lewbel discloses (see Fig. 1 and Fig. 2) a method and associated apparatus for generating at least one localized tactile signal based on at least one touch parameter (i.e., at least one type of touch input; see Col. 1, Ln. 64-67 through Col. 2, Ln. 1-41 in combination with Col. 3, Ln. 66-67 through Col. 4, Ln. 1-26), wherein the apparatus comprises a display (see (104) in Fig. 1) including an audio output element (see (120) in Fig. 1) and the at least one localized tactile signal comprises at least one audible audio signal that is configured to be output as a loop for a duration of detection of the at least one touch parameter (see Col. 8, Ln. 47-62; Col. 11, Ln. 55-67 through Col. 12, Ln. 1-21; Col. 13, Ln. 24-43; and Col. 14, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueno, Levesque, and Doy with the teachings of Lewbel in order to provide a means of interacting with displayed images in the manner suggested by Lewbel that improves the user experience by incorporating the sense of touch and sound into the displayed images and allowing a user to feel and hear contours and contrasts in the displayed images.

As pertaining to Claim 47, Lewbel discloses (see Fig. 1 and Fig. 2) at least one of a volume or an amplitude associated with the at least one audible audio signal is adjustable based on at least one of a polygon identification (i.e., a shape or feature identification in an image) or a polygon depth parameter (i.e., a three-dimensional image feature) at an area of touch (again, see Col. 2, Ln. 9-22; Col. 8, Ln. 47-62; Col. 11, Ln. 55-67 through Col. 12, Ln. 1-21; Col. 13, Ln. 24-43; and Col. 14, Ln. 7-25; also see Col. 14, Ln. 36-61).


Claims 41, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Levesque in view of Doy and further in view of Snyder et al. (hereinafter “Snyder” US 2013 / 0300740).

As pertaining to Claim 41, Ueno and Levesque both disclose (see Fig. 1 and Fig. 5 of Ueno; and see Fig. 3B and Fig. 7B, for example, of Levesque) that determining the at least one image parameter (i.e., image characteristic) further comprises:
segmenting (i.e., dividing) the image into a plurality of regions (i.e., see (S102) in Fig. 5 of Ueno, for example; and see Fig. 3B and Fig. 7B of Levesque);
grouping each of the plurality of regions (again, see (S102) in Fig. 5 of Ueno, for example; and see Fig. 3B and Fig. 7B of Levesque) into groups of similar regions (i.e., arbitrarily grouping regions based on similar image characteristics; see Page 2 through Page 3, Para. [0041], [0042]-[0043], and [0045]; also see Page 4, Para. [0050] and [0053] of Ueno; and see Col. 5, Ln. 31-40 and Col. 7, Ln. 8-11 with Col. 8, Ln. 17-34 of Levesque).

None of Ueno, Levesque, and Doy explicitly discloses generating a depth map based on the groups of similar regions, wherein the at least one tactile signal is modified based on a distance from a user viewpoint.
However, in the same field of endeavor, Snyder discloses (see Fig. 3, Fig. 4, and Fig. 13) a method and associated apparatus for displaying both two-dimensional and three-dimensional images (see Page 2, Para. [0050]) and for generating at least one localized tactile signal (i.e., at least one haptic feedback signal) based on at least one 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueno, Levesque, and Doy with the teachings of Snyder in order to provide a means of interacting with displayed two-dimensional and three-dimensional images in the manner suggested by Snyder that improves the user experience by incorporating the sense of touch into the displayed images and allowing a user to feel contours and contrasts in the displayed images.

As pertaining to Claim 43, none of Ueno, Levesque, and Doy explicitly discloses determining at least one image parameter based on at least one polygon identification parameter that identifies a particular polygon in the at least one image.
However, in the same field of endeavor, Snyder discloses (see Fig. 3, Fig. 4, and Fig. 13) a method and associated apparatus for displaying both two-dimensional and three-dimensional images (see Page 2, Para. [0050]) and for generating at least one localized tactile signal (i.e., at least one haptic feedback signal) based on at least one 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueno, Levesque, and Doy with the teachings of Snyder in order to provide a means of interacting with displayed two-dimensional and three-dimensional images in the manner suggested by Snyder that improves the user experience by incorporating the sense of touch into the displayed images and allowing a user to feel contours and contrasts in the displayed images.

As pertaining to Claim 44, none of Ueno, Levesque, and Doy explicitly discloses determining the at least one plane within the at least one image edge, wherein generating at least one tactile signal further comprises:  determining whether the at least one plane is a horizontal plane; and generating tactile feedback in response to determining that the at least one plane is not a horizontal plane.
However, in the same field of endeavor, Snyder discloses (see Fig. 3, Fig. 4, and Fig. 13) a method and associated apparatus for displaying both two-dimensional and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueno, Levesque, and Doy with the teachings of Snyder in order to provide a means of interacting with displayed two-dimensional and three-dimensional images in the manner suggested by Snyder that improves the user experience by incorporating the sense of touch into the displayed images and allowing a user to feel contours and contrasts in the displayed images.

Response to Arguments

Applicant's arguments filed 18 November 2020 have been fully considered but they are not fully persuasive.  The applicant has asserted that the claimed “tactile audio display” as recited in independent Claims 21, 32, and 40 is fully supported by the applicant’s disclosure as originally filed, as the claimed “tactile audio display” is conventional or well-known to one of ordinary skill in the art and would have been recognized by one of ordinary skill in the art as imparting a structure to a display device that is configured to generate audio “from the display” (see Remarks at Pages 17 through 20).  The applicant has cited a number of references that provide example implementations of “tactile audio displays” that are known in the art (see Remarks at Pages 20 through 25).  The examiner respectfully recognizes the applicant’s perceived position and agrees that the claimed “tactile audio display” would have been known to one of ordinary skill in the art as imparting a structure to a display device that is configured to generate audio “from the display.”  The applicant has additionally asserted that none of the references relied upon by the examiner in the prior Office Action, specifically Ueno, Levesque, Lewbel, and Snyder, teach or fairly suggest a “tactile effect, comprising both haptic feedback from the at least one display and audio from the at least one display, wherein the at least one display comprises a tactile audio display component” as recited in independent Claims 21, 32, and 40 (see Remarks at Pages 25 through 30).  Respectfully, this argument is moot in so much as the combined teachings of Ueno, Levesque, and Lee, as newly relied upon in the above rejections, clearly and explicitly suggest all of the features as recited in independent Claims 21, 32, and 40.  Therefore, as presented above, the rejection of Claims 21-24, 27-29, 32, 35, 37, 39-41, 43-48, and 50 is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622